       Case 2:17-cr-00104-KJM Document 88 Filed 03/22/21 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6
     AHMAD NASSAR
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                 ) No. 2:17-cr-00104-KJM-1
12                                             )
                      Plaintiff,               )
13                                             ) SEALING ORDER
             vs.                               )
14                                             ) JUDGE: Hon. Kimberly J. Mueller
15   AHMAD NASSAR,                             )
                                               )
16                  Defendant-Movant.          )
                                               )
17                                             )
18          IT IS HEREBY ORDERED that the Request to Seal Exhibit A to Defendant-Movant’s
19   Renewed Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) be granted so that
20   medical information is not available on the public docket. The Request and its Exhibit A are to
21   be provided to the Court and Assistant United States Attorney Laura Withers.
22          These documents shall remain under seal until further Order of the Court.
23          IT IS SO ORDERED.
24          DATED: March 19, 2021.
25
26
27
28


      Nassar: Sealing Order
